Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162209(54)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  BRENT ADAMS and LOU ANN MORGAN,                                                                      Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  Personal Representatives of the ESTATE OF                                                            Megan K. Cavanagh,
  ZACHARY ADAMS,                                                                                                        Justices

               Plaintiffs-Appellants,
                                                                     MSC: 162209
  v                                                                  COA: 341472
                                                                     Grand Traverse CC:
                                                                       2016-031740-NO
  TRAVERSE CITY LIGHT AND POWER,
           Defendant-Appellee,
  and

  TREES, INC.,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before January 5, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2020

                                                                               Clerk